Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as
of March 13, 2008, between The Boeing Company, a Delaware corporation (the
“Company”), and W. James McNerney, Jr. (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an employment agreement
dated as of June 29, 2005 (“Prior Agreement”);

WHEREAS, the Company desires to continue to employ the Executive as Chairman,
President and Chief Executive Officer of the Company;

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement, effective January 1, 2008, so as to conform the existing terms of his
employment with Section 409A (“409A”) of the Internal Revenue Code of 1986, as
amended (“Code”), by the Company and otherwise effective on the date hereof;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION/DUTIES.

(a) During the Employment Term (as defined in Section 2 below), the Executive
shall serve as the Chairman, President and Chief Executive Officer of the
Company. In this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Board of Directors of the Company (the
“Board”) shall designate that are consistent with the Executive’s position as
Chairman, President and Chief Executive Officer of the Company. The Executive
shall report exclusively to the Board.

(b) During the Employment Term, the Executive shall devote substantially all of
his business time (excluding periods of vacation and other approved leaves of
absence) to the performance of his duties with the Company, provided the
foregoing shall not prevent the Executive from (i) participating in charitable,
civic, educational, professional, community or industry affairs or, with prior
written approval of the Board, serving on the board of directors or advisory
boards of other companies; and (ii) managing his and his family’s personal
investments, so long as such activities do not materially interfere with the
performance of his duties hereunder or create a potential business conflict or
the appearance thereof. If at any time service on any board of directors or
advisory board would, in the good faith judgment of the Board, conflict with the
Executive’s fiduciary duty to the Company or create any appearance thereof, the
Executive shall, as soon as reasonably practicable considering any fiduciary
duty to the other entity, resign from such other board of directors or advisory
board after written notice of the conflict is received from the Board. Service
on the boards of directors or advisory boards disclosed by the Executive to the
Company on which he is serving as of the Effective Date are hereby approved.



--------------------------------------------------------------------------------

(c) During the Employment Term, the Board shall nominate the Executive for
re-election as a member of the Board at the expiration of each then-current
term.

(d) The Executive further agrees to serve without additional compensation as an
officer and director of any of the Company’s subsidiaries and agrees that any
amounts received from such corporation may be offset against the amounts due
hereunder. In addition, it is agreed that the Company may assign the Executive
to one of its subsidiaries for payroll purposes, but such assignment shall not
relieve the Company of its obligations hereunder.

2. EMPLOYMENT TERM. The Executive’s term of employment under this Agreement
(such term of employment, as it may be extended or terminated, is herein
referred to as the “Employment Term”) shall be for the unexpired period of the
initial term commencing on July 1, 2005 (the “Effective Date”) and, unless
terminated earlier as provided in Section 7 hereof, ending on the third
anniversary of the Effective Date (the “Original Employment Term”), provided
that effective beginning on the first anniversary of the Effective Date, the
Employment Term shall automatically be extended by one (1) day for each day that
passes, so that the Employment Term shall always be two (2) years, until such
time as either the Company or the Executive gives notice to the other that the
Employment Term shall cease to be so extended, subject to earlier termination as
provided in Section 7 hereof.

3. BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of not less than $1,750,000, payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly. The Executive’s Base Salary shall be subject to annual review by the
Board (or a committee thereof) and may be increased, but not decreased, from
time to time by the Board. No increase to Base Salary shall be used to offset or
otherwise reduce any obligations of the Company to the Executive hereunder or
otherwise. The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.

4. ANNUAL BONUS. During the Employment Term, the Executive shall be eligible to
participate in the Company’s bonus and other incentive compensation plans and
programs for the Company’s senior executives at a level commensurate with his
position. The Executive shall have the opportunity to earn an annual target
bonus measured against objective financial criteria to be determined by the
Board (or a committee thereof) of at least 170% of Base Salary, with a maximum
annual bonus of 230% of Base Salary and a potential reduced bonus for
achievements below target in accordance with the applicable bonus plan. Annual
bonuses payable to Executive for the performance years 2007 through 2010 shall
be fully paid in cash; beginning with the 2011 performance year and for all
performance years thereafter, the Executive’s annual bonus shall be paid to the
Executive in the same form (and subject to the same terms) as are annual bonuses
earned by and paid to other senior executives of the Company.

 

2



--------------------------------------------------------------------------------

5. EQUITY AWARDS.

(a) BUY-OUT RESTRICTED STOCK GRANTS.

(i) The Company granted the Executive as of the Effective Date an equity award
of 159,000 shares of restricted stock, of which 40% of the award is vested and
unrestricted on the date of this Agreement and the unvested portion of which
shall vest and the restrictions thereon shall lapse 20% of the award on each of
May 10, 2008, May 10, 2009 and May 10, 2010, provided that the Executive is
continuously employed with the Company through each such vesting date hereafter
for such restricted shares to vest (except as otherwise provided herein).

(ii) The Company granted the Executive as of the Effective Date an equity award
of 162,000 shares of restricted stock, of which 50% of the award is vested and
unrestricted on the date of this Agreement and the unvested portion of which
shall vest and the restrictions thereon shall lapse 16 2/3% of the award on each
of January 1, 2009, January 1, 2010 and January 1, 2011, provided that the
Executive is continuously employed with the Company through each such vesting
date for such restricted shares to vest (except as otherwise provided herein).

(iii) The Company granted the Executive as of the Effective Date an award of
70,000 shares of restricted stock, of which 66 2/3% of the award is vested and
unrestricted on the date of this Agreement and the unvested portion of which
shall vest and the restrictions thereon shall lapse on the third anniversary of
the Effective Date, provided that the Executive is continuously employed with
the Company through each such vesting date for such restricted shares to vest
(except as otherwise provided herein).

(iv) The restricted stock awards granted to the Executive pursuant to
Section 5(a)(i), (ii) and (iii) are, collectively, the “Buy-Out Restricted Stock
Awards.”

(v) The Executive will receive fully vested dividend equivalents in cash on the
Buy-Out Restricted Stock Awards as and when declared and paid.

(vi) The Buy-Out Restricted Stock Awards were granted pursuant to and, to the
extent not contrary to the terms of the Prior Agreement, shall be subject to all
of the terms and conditions imposed upon such awards granted under The Boeing
Company 2003 Incentive Stock Plan (the “Plan”).

(vii) Award agreements memorializing the grants of the Buy-Out Restricted Stock
Awards were executed by the parties as provided in the Prior Agreement. The
Buy-Out Restricted Stock Awards shall be subject to no forfeiture provisions
(except as set forth in this Agreement) and shall be adjusted in the same manner
as any other outstanding stock in connection with any stock split, stock
dividend or other recapitalization or any corporate transaction. The Executive
may reduce the number of shares upon vesting to cover the minimum required tax
withholding. The Company represents and warrants that (A) the shares were issued
under the Plan, (B) the Plan and the Buy-Out Restricted Stock Awards are covered
under a Form S-8 (which shall continue to be maintained so that the Executive
can resell the shares on a current basis once vested), (C) there were adequate
shares available under the Plan for the issuance of the Buy-Out Restricted Stock
Awards and (D) the Plan permits the contemplated provisions of such grants.

 

3



--------------------------------------------------------------------------------

(b) FUTURE EQUITY AWARDS. The Executive will participate in all Company long
term incentive programs extended to senior executives of the Company generally
at levels commensurate with the Executive’s position.

(c) STOCK OWNERSHIP. The Executive shall be subject to, and shall comply with,
the stock ownership guidelines of the Company as may be in effect from time to
time; provided that the Buy-Out Restricted Stock Awards shall be included as
Company stock owned by the Executive for purposes of such guidelines.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. The Executive shall be entitled to participate in all
employee and executive benefit plans of the Company including, but not limited
to, equity, pension, thrift, profit sharing, 401(k), medical coverage,
education, or other retirement or welfare benefits that the Company has adopted
or may adopt, maintain or contribute to for the benefit of its senior executives
at a level commensurate with his positions subject to satisfying the applicable
eligibility requirements. Such benefits, in the aggregate, shall be no less
favorable than the level of benefits in effect on the Effective Date; provided,
however, that in the event there is a reduction of employee benefits applicable
to senior executives generally, nothing herein shall preclude the Company’s
ability to reduce the Executive’s benefits consistent with such reduction.
Without limiting the generality of the foregoing, during the Employment Term,
the Company will provide the Executive with universal life insurance providing a
death benefit of at least $16,400,000 at the premium level expense for such
coverage (or reimbursement to the Executive for such coverage) in effect on the
date hereof, but not to exceed $262,937 annually, through use of existing
policies or such other arrangements as mutually agreed by the Company and the
Executive.

(b) SUPPLEMENTAL RETIREMENT BENEFIT.

(i) The Executive will receive a supplemental pension benefit (“Supplemental
Pension”) in an amount equal to (A) the Hypothetical Prior Employer Pension
Benefits, minus (B) the sum of the Actual Company Pension Benefits, Actual Prior
Employer Pension Benefits, and benefits paid or payable to the Executive under
any other employer’s qualified and non-qualified defined benefit pension plan
with respect to service prior to the Effective Date. If the remainder is zero or
less, no amount shall be payable by the Company hereunder.

(ii) The Supplemental Pension will vest on the Effective Date. Notwithstanding,
the Supplemental Pension benefit will be forfeited (and any amount paid to the
Executive shall be promptly refunded to the Company) upon the Executive’s
Separation from Service (as hereinafter defined) without Good Reason (as
hereinafter defined), before the third (3rd) anniversary of the Effective Date,
to accept employment or any other position with in either case substantially
comparable compensation elsewhere at any time within one (1) year after such
Separation from Service.

 

4



--------------------------------------------------------------------------------

(iii) The Supplemental Pension will be payable as of the date of Executive’s
Separation from Service or an earlier 409A Change in Control (both such terms as
hereinafter defined; and, for the avoidance of doubt, no further amount shall be
payable upon any Separation from Service occurring after a 409A Change in
Control), or such later date as required under 409A, in a lump sum equal to the
Actuarial Equivalent present value of an annuity, based on the accrued vested
benefit due under the first sentence of Section 6(b)(i), determined as of the
date payment is due. If the Executive is a Specified Employee (as hereinafter
defined) as of his Separation from Service, the Supplemental Pension shall be
paid in a lump sum or payments will commence, as provide herein, to the
Executive on the date that is the first day of the seventh (7th) month after the
date of his Separation from Service or, if earlier, the date of the Executive’s
death following such Separation from Service (with the amount of such Actuarial
Equivalent lump sum (or other form of payment as may be provided, below)
calculated as of such payment date as if such date was the date of Separation
from Service) (the “Six-Month Delay Requirement”). In the event of a Separation
from Service by reason of the Executive’s death or the Executive’s death after a
Separation from Service but before payments under this Section 6(b)(iii), the
amount of such lump sum payment to the beneficiary designated by the Executive
in writing to the Company during his lifetime (or, if no such beneficiary is
designated, to the Executive’s estate) shall equal the lump sum payment that
would have been payable to the Executive if he had been alive on the date of
payment. The Supplemental Pension benefit may, at the election of the Executive
(made in accordance with 409A), also be paid in the form of a mutually agreeable
commercially available annuity, life insurance contract or such other
Actuarially Equivalent mutually agreeable forms. The parties acknowledge that,
prior to December 31, 2007, the Executive elected, and the Company agreed, to
change the form of payment to the form of fifteen (15) equal annual
installments, by executing a mutually acceptable payment election form with the
Company. During the period January 1, 2008 through December 31, 2008, in
allowable circumstances under 409A, as determined by the Board, the Executive
shall be permitted to elect to change the form of payment to another form of
payment permitted under this Section 6(b)(iii), provided that such election
shall not provide for any payment during 2008 not otherwise then payable
hereunder and shall not postpone any payment otherwise payable during 2008
hereunder. In addition to the right of the Executive to make an election under
the immediately preceding sentence, on or after January 1, 2008 Executive may
elect to change the form of payment under this Section 6(b)(iii), by executing a
mutually acceptable payment election form with the Company, provided that, to
the extent required by 409A and except as provided in the preceding sentence,
such payment election form (A) shall be executed at least twelve (12) months
prior to the date payment was otherwise scheduled to be made, (B) shall not take
effect until at least twelve (12) months after the date on which the election is
made, and (C) shall specify a payment or payment commencement date that is at
least five (5) years after the date payment was otherwise scheduled to be made
or commenced.

 

5



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement, the terms set forth below have the
following meanings:

(A) “Actual Company Pension Benefits” means a single life annuity amount
commencing at age sixty-two (62) and payable in monthly installments to the
Executive for his life of the Actuarial Equivalent of the amounts that the
Executive has actually received, or is entitled to receive, from the Company’s
qualified and non-qualified defined benefit pension plans.

(B) “Actual Prior Employer Pension Benefits” means a single life annuity amount
commencing at age sixty-two (62) and payable in monthly installments to the
Executive for his life of the Actuarial Equivalent of the amounts that the
Executive has actually received, or is entitled to receive, from the Prior
Employers’ qualified and non-qualified defined benefit pension plans.

(C) “Actuarial Equivalent” of any amount shall be determined in accordance with
generally accepted actuarial principles using interest rate, mortality and other
methods and assumptions that the Pension Benefit Guaranty Corporation (“PBGC”)
would have used in determining the value of an immediate annuity payment of
benefits with regard to terminations of plans immediately prior to enactment of
the Retirement Protection Act of 1994, or if such interest rate and mortality
assumptions are no longer published by the PBGC, interest rate and mortality
assumptions determined in a manner as similar as practicable to the manner by
which the PBGC’s interest rate and mortality assumptions were determined
immediately prior to the PBGC’s cessation of publication of such assumptions.

(D) “409A Change in Control” means a Change of Control (as defined herein) that
also constitutes a change in the ownership or effective control of the Company
or a sale of a substantial portion of the assets of the Company, in accordance
with the requirements of Code Section 409A(a)(2)(A)(v) and Treas. Reg.
§1.409A-3(i)(5) (or any successor provision) thereunder.

(E) “Highest Average Annual Compensation” means the Executive’s average annual
compensation for the three (3) consecutive calendar years out of the last ten
(10) calendar years preceding his Separation from Service or Change of Control,
as the case may be, during which such average is the highest. For purposes of
determining the Executive’s Highest Average Annual Compensation, compensation
paid by the Company or the Prior Employers shall be taken into account to the
same extent as such compensation would have been taken into account for purposes
of such determination under the General Electric Company qualified and
non-qualified defined benefit pension plans as in effect on December 31, 2000 if
such compensation were with or paid by the General Electric Company. In
addition, solely for purposes of calculating the Executive’s average annual
compensation, in the event of an involuntary Separation from Service without
Cause (as hereinafter defined) or a Separation from Service for

 

6



--------------------------------------------------------------------------------

Good Reason (as hereinafter defined), in which the Executive is entitled to
severance benefits under this Agreement, applicable Company plans or otherwise,
the Executive shall be treated as having earned any severance paid to the
Executive ratably over the course of the period to which it relates (e.g., two
(2) years for severance equal to two (2) years of base salary).

(F) “Hypothetical Prior Employer Pension Benefits” means a benefit payable in
the form of a single life annuity amount commencing at age 62 and payable in
monthly installments for the Executive’s life equal to one-twelfth
(1/12th) multiplied by fifty percent (50%) of the Executive’s Highest Average
Annual Compensation. Provided, upon a Separation from Service of the Executive
for any reason prior to January 1, 2011, the Executive’s Hypothetical Prior
Employer Pension Benefits will be reduced so that he receives a prorated
Supplemental Pension, determined by multiplying the Supplemental Pension benefit
amount, as determined under the preceding sentence, by a fraction (not to exceed
1.0) the numerator of which is the sum of (x) five (5) plus (y) the number of
the Executive’s whole and partial Years of Service with the Company as of the
date of the Separation from Service, and the denominator of which is ten (10).

(G) The “Prior Employers” means the 3M Corporation and the General Electric
Company.

(H) “Separation from Service” or “Separates from Service” means the Executive’s
death, retirement or termination of employment from the Company and all
subsidiaries and affiliates, within the meaning of 409A; provided, however, that
the foregoing shall not, alone, include the Executive’s service as a director of
the Company or any of its subsidiaries or affiliates. For purposes of
determining whether a Separation from Service has occurred, subsidiaries and
affiliates of the Company are only those included by using the language “at
least eighty percent (80%)” to define the controlled group under Code
Section 1563(a) in lieu of the fifty percent (50%) default rule stated in Treas.
Reg. §1.409A-1(h)(3). A “Separation from Service” shall be deemed to include a
reasonably anticipated permanent reduction in the level of services performed by
the Executive, to less than fifty percent (50%) of the average level of services
performed by the Executive during the thirty-six (36)-month period immediately
preceding such separation.

(I) The Executive is a “Specified Employee” if on the date of his Separation
from Service he is a “specified employee” within the meaning of 409A and Treas.
Reg. §1.409A-1(i) (or any successor provision). For such purpose, the “specified
employee” identification date shall be December 31, the “specified employee”
effective date shall be the April 1 following such December 31 and the
seventy-five (75) top-paid officers of the Company (and its subsidiaries and
affiliates, provided above) shall be treated as within the definition of
Specified Employee.

 

7



--------------------------------------------------------------------------------

(J) “Year of Service” means the twelve (12)-month period beginning on January 1,
2006 and each twelve (12)-month period beginning on each anniversary thereof in
which the Executive remains continuously employed by the Company. For such
purpose, “Years of Service” will be measured from January 1 of each year
following the Effective Date. In the event of an involuntary Separation from
Service without Cause or a Separation from Service for Good Reason, in which the
Executive is entitled to severance benefits under this Agreement, applicable
Company plans or otherwise, the Executive shall also be credited with an
additional number of Years of Service equal to the period over which any such
severance relates (e.g., two (2) Years of Service for severance equal to two
(2) years of base salary).

(c) VACATIONS. The Executive shall be entitled to annual paid vacation in
accordance with the Company’s policy applicable to senior executives, but in no
event less than four (4) weeks per calendar year (as prorated for partial
years), which vacation may be taken at such times as the Executive elects with
due regard to the needs of the Company.

(d) PERQUISITES. The Company shall provide to the Executive all employee and
executive perquisites which other senior executives of the Company are generally
entitled to receive, in accordance with Company policy set by the Board from
time to time, including (i) business and personal use of Company plane (pursuant
to security policy); (ii) club memberships (initiation and dues); (iii) leased
automobile; and (iv) financial services allowance.

(e) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be promptly reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of his
duties hereunder.

(f) RELOCATION. [Intentionally Omitted]

(g) RETIREE BENEFITS. Upon completion of five (5) years of continuous employment
with the Company from the Effective Date, the Executive will be deemed retiree
eligible under all welfare benefit, equity and other incentive plans and
programs applicable to senior executives of the Company with regard to any
termination thereafter. The Company may amend or terminate any and all such
benefits plans and programs (other than respecting the Executive’s eligibility)
at any time and from time to time.

7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate, and the Executive shall Separate from Service, on the first of the
following to occur:

(a) DISABILITY. Upon written notice by the Company to the Executive of
termination due to Disability, while the Executive remains Disabled. For
purposes of this Agreement, “Disability” shall be defined as the inability of
the Executive to have performed his material duties hereunder due to a physical
or mental injury, infirmity or incapacity for 180 days (including weekends and
holidays) in any 365-day period. The existence or nonexistence of a physical or
mental injury, infirmity or incapacity shall be determined by an independent
physician mutually agreed to by the Company and the Executive (provided that
neither party shall unreasonably withhold their agreement).

 

8



--------------------------------------------------------------------------------

(b) DEATH. Automatically on the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause.

(i) “Cause” shall mean any of the following:

(A) the Executive’s conviction of:

(a) a felony, or

(b) a misdemeanor excluding a petty offense (as defined in Illinois or a
comparable misdemeanor under the laws of another state) involving fraud,
dishonesty or moral turpitude,

other than Limited Vicarious Liability or a routine traffic violation,

(B) the Executive’s material breach of this Agreement, provided that such breach
is not cured within ten (10) days after delivery to the Executive of a notice
from the Board requesting cure,

(C) the willful or intentional material misconduct by the Executive in the
performance of his duties under this Agreement, including a material breach of
the Company’s Code of Conduct which is willful or intentional material
misconduct, or

(D) the willful or intentional failure by the Executive to materially comply (to
the best of his ability) with a specific, written direction of the Board that is
consistent with normal business practice and not inconsistent with this
Agreement and the Executive’s responsibilities hereunder, provided that such
refusal or failure (i) is not cured to the best of the Executive’s ability
within ten (10) days after the delivery thereof to the Executive and (ii) is not
based on the Executive’s good faith belief, as expressed by written notice to
the Board given within such ten (10)-day period, that the implementation of such
direction of the Board would be unlawful or unethical.

(ii) For purposes of Section 7(c)(i), “Limited Vicarious Liability” shall mean
any liability which is (A) based on acts of the Company for which the Executive
is responsible solely as a result of his office(s) with the Company and
(B) provided that (x) he was not directly involved in such acts and either had
no prior knowledge of such intended actions or promptly acted reasonably and in
good faith to attempt to prevent the acts causing such liability or (y) he did
not have a reasonable basis to believe that a law was being violated by such
acts.

 

9



--------------------------------------------------------------------------------

(iii) For purposes of clause (B) and (C) of Section 7(c)(i) above, “Cause” shall
not include any one or more of the following:

(A) bad judgment,

(B) negligence,

(C) any act or omission that the Executive believed in good faith to have been
in or not opposed to the interest of the Company (without intent of the
Executive to gain therefrom, directly or indirectly, a profit to which he was
not legally entitled), or

(D) any act or omission of which any member of the Board who is not a party to
such act or omission has had actual knowledge for at least six (6) months.

(iv) The Company may not terminate the Executive’s employment for Cause unless:

(A) no fewer than thirty (30) days prior to the date of termination, the Company
provides the Executive with written notice (the “Notice of Consideration”) of
its intent to consider termination of the Executive’s employment for Cause,
including a detailed description of the specific reasons which form the basis
for such consideration;

(B) after providing Notice of Consideration, the Board may, by the affirmative
vote of a majority of its members (excluding for this purpose the Executive if
he is a member of the Board, any other management member of the Board and any
other member of the Board reasonably believed by the Board to be involved in the
events leading to the Notice of Consideration), suspend the Executive with pay
until a final determination pursuant to this Section has been made;

(C) on a date designated in the Notice of Consideration, which date shall be at
least thirty (30) days following the date the Notice of Consideration is
provided, the Executive shall have the opportunity to appear before the Board,
with or without legal representation, at the Executive’s election, to present
arguments and evidence on his own behalf; and

(D) following the presentation to the Board as provided in (C) above or the
Executive’s failure to appear before the Board at the date and time specified in
the Notice of Consideration, the Executive may be terminated for Cause only if
the Board, by the two-thirds (2/3) vote of its members (excluding the Executive
if he is a member of the Board, any other management member of the Board and any
other member of the Board reasonably believed by the Board to be involved in the
events leading the Board to consider terminating the Executive for Cause),
determines that the actions or inactions of the Executive specified in the
Notice of Consideration occurred, that such actions or inactions constitute
Cause, and that the Executive’s employment should accordingly be terminated for
Cause.

 

10



--------------------------------------------------------------------------------

(d) WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause, other than for death or Disability.

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason that he intends to terminate his employment
hereunder for one of the reasons set forth below. “Good Reason” means the
occurrence of any one of the following events, unless the Executive specifically
agrees in writing that such event shall not be Good Reason:

(i) any material breach of the Agreement by the Company, including:

(A) the material failure of the Company to comply with the provisions of
Sections 1(a), 1(c), 2, 3, 4, 5 and 6 of this Agreement;

(B) any material adverse change in the status, responsibilities or perquisites
of the Executive;

(C) any diminution in the Executive’s titles (except for the Executive’s no
longer serving as the Chairman of the Company’s Board due to legislative or
other regulatory requirements mandating the appointment of a non-executive
Chairman of the Company’s Board);

(D) any failure to nominate or elect the Executive as Chief Executive Officer of
the Company or as Chairman of the Company’s Board, subject to the exception in
subparagraph (C), above, and as a Director of the Company;

(E) causing or requiring the Executive to report to anyone other than the Board;

(F) assignment of duties materially inconsistent with his positions and duties
described in this Agreement; or

(G) the Company giving a notice terminating the renewal feature of the
Employment Term under Section 2;

provided, however, that no act or omission described above shall constitute
“Good Reason” unless the Executive gives the Company thirty (30) days’ prior
written notice of such act or omission and the Company fails to cure such act or
omission within the thirty (30)-day period (except that the Executive shall not
be required to provide such notice in a case of intentional acts or omissions by
the Company);

 

11



--------------------------------------------------------------------------------

(ii) the failure of the Company to assign the Agreement to a successor to the
Company or failure of a successor to the Company to explicitly assume and agree
to be bound by the Agreement in a writing delivered to the Executive, or

(iii) the requiring of the Executive to be principally based at any office or
location more than thirty (30) miles from the current corporate offices of the
Company in Chicago, Illinois.

(f) WITHOUT GOOD REASON. Upon five (5) days’ prior written notice by the
Executive to the Company of the Executive’s termination of employment without
Good Reason (which the Company may, in its sole discretion, make effective
earlier than any notice date).

8. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall offset any termination or
severance payments or benefits for which the Executive may be eligible under any
of the plans, policies or programs of the Company or its affiliates. Subject to
Section 9, the following amounts and benefits shall be due to the Executive.

(a) DISABILITY. Upon a termination on account of the Executive’s Disability, the
Company shall pay or provide the Executive (i) any unpaid Base Salary through
the date of termination and any accrued vacation in accordance with Company
policy; (ii) any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination at the time such bonuses are otherwise paid
to executive employees of the Company; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination in accordance with the terms
of the Company’s expense reimbursement policy; (iv) following expiration of the
medical benefits provided under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), COBRA-equivalent medical benefits, at the
Executive’s expense (which shall be equivalent to the COBRA cost), following
such termination for the Executive and his covered dependents until he and his
wife, respectively, attain age 65 (and for any other covered dependent, until
such other covered dependent otherwise would be no longer eligible for coverage
under the terms of the applicable medical benefits plan) (provided, that upon a
termination of the Executive’s employment by the Company without Cause or by the
Executive for Good Reason, the Executive shall first be entitled to health
benefit continuation upon the terms and conditions, and for the period, provided
in Section 8(d)(ii) or (10)(b)(iii), as the case may be, and after the
expiration of such continued coverage, the Executive shall thereafter be
entitled to the foregoing COBRA-equivalent benefit); and (v) all other payments,
benefits or fringe benefits to which the Executive may be entitled under the
terms of any applicable compensation arrangement or benefit, equity or fringe
benefit plan or program or grant or this Agreement (collectively, “Accrued
Amounts”). Upon Executive’s Disability termination, the Buy-Out Restricted Stock
Awards shall fully vest and all restrictions thereon shall lapse, and the
Executive shall be entitled to the Supplemental Pension benefit accrued through
the date of termination as provided, and paid at such time as set forth, in
Section 6(b), above, and the Executive shall receive a Pro Rata Bonus as
defined, and paid at such time as set forth, in Section 8(d) below. Further, to
the extent required by Section 409A(a)(2)(B) of the Code, the payment of any
compensation (other than amounts accrued as of the date of SFS Disability (as
defined below) that are paid at such time as they otherwise would

 

12



--------------------------------------------------------------------------------

have been paid) to the Executive under this Agreement shall be suspended for a
period of six months commencing at such time that Executive shall be deemed to
have had, prior to the occurrence of a Disability termination as provided in
Section 7(a) hereof, a Separation from Service because either (A) a sick leave
ceases to be a bona fide sick leave of absence, or (B) the permitted time period
for a sick leave of absence expires (an “SFS Disability”), without regard to
whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum.

(b) DEATH. Upon a termination on account of the Executive’s death, the
Executive’s estate (or to the extent a beneficiary has been designated in
accordance with a program, the beneficiary under such program) shall be entitled
to any Accrued Amounts. In addition, upon such termination, the Buy-Out
Restricted Stock Awards shall fully vest and all restrictions thereon shall
lapse, and the Executive’s beneficiary shall be entitled to the Supplemental
Pension benefit accrued through the date of termination as provided in
Section 6(b), above, and the Executive’s beneficiary shall receive a Pro Rata
Bonus as defined in Section 8(d) below.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.

(i) If the Executive’s employment by the Company is terminated by the Company
other than for Cause (other than a termination for Disability or due to the
Executive’s death) or by the Executive for Good Reason, the Company shall pay or
provide the Executive with the Accrued Amounts. In addition, upon such
termination, the Buy-Out Restricted Stock Awards shall fully vest and all
restrictions thereon shall lapse, and the Executive shall be entitled to the
Supplemental Pension benefit accrued through the date of termination as provided
in Section 6(b), above (including additional credit for Supplemental Pension
service as provided therein).

(ii) Upon such termination, subject to the Six-Month Delay Requirement, the
Executive shall also be entitled to severance and any welfare benefit
continuation provided in accordance with any applicable Company plan (in the
form and when provided herein), but in no event less than (I) a lump sum payment
equal to two (2) times the sum of (A) the Executive’s Base Salary plus (B) his
then-current target bonus amount; (II) a lump-sum cash payment equal to product
of twenty-four (24) multiplied by the premium amount charged by the Company in
providing continued medical benefit coverage under COBRA; and (III) a pro-rata
portion of the Executive’s bonus for the performance year in which the
Executive’s termination occurs, payable at the time that annual bonuses are paid
to other senior executives, but in no event later than 2 1/2 months following
the end of the performance year in which the Executive’s termination occurred,
determined by multiplying the amount the Executive would have received based
upon actual performance had employment continued through the end of

 

13



--------------------------------------------------------------------------------

the performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that the Executive is employed by the
Company and the denominator of which is 365 (the “Pro Rata Bonus”). The
Executive and his covered dependents shall also be entitled to participate in
the Company’s medical benefit plans and programs for two (2) years after such
termination subject to the payment by the Executive monthly of an amount equal
to the then COBRA premium charged by the Company to its former employees. In the
event that the Executive obtains other employment that offers substantially
similar or improved benefits as to any particular medical plan, such COBRA (or
COBRA-equivalent) benefits and any retiree medical benefits shall not cease but
they shall become secondary to the extent permitted by law (or suspended in the
case of COBRA or COBRA equivalent benefits) while such other benefits are in
effect. Any termination by the Company other than for Cause (other than a
termination for Disability or due to the Executive’s death) or by the Executive
for Good Reason will be treated as a “layoff” under Company layoff plans that
are applicable to senior executives (with severance and benefits payable as
provided in this Section 8(d)). Provided, this Section 8(d)(ii) shall not apply
to any termination of Executive’s employment by the Company or by the Executive
at or after the Executive has attained age 62. Each payment under this
Section 8(d)(ii) or any Company plan pursuant thereto is intended to be treated
as one of a series of separate payments for purposes of 409A and Treas. Reg.
§1.409A-2(b)(2)(iii).

9. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Amounts shall be payable only
if the Executive delivers to the Company a general release of all claims of the
Executive occurring up to the release date in the form of Exhibit A hereto (with
such changes therein as may be necessary to make it valid and encompassing under
applicable law) which release is not revoked, and if so delivered and not
revoked, shall, subject to the Six-Month Delay Requirement, be paid on the
fifty-fifth (55th) day following the Executive’s Separation from Service.

10. CHANGE IN CONTROL BENEFITS.

(a) For purposes of this Agreement, “Change in Control” shall mean the first to
occur of any of the following events:

(i) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, (A) the Company or any subsidiary of the Company, or (B) any employee
benefit plan of the Company or any subsidiary of the Company, or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such plan which acquires beneficial ownership of voting securities
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing more than thirty percent (30%) of the combined voting power of the
Company’s then outstanding securities; provided, however, that no Change in
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or

 

14



--------------------------------------------------------------------------------

(ii) persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least eighty percent (80%) of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Upon a Change in Control of the Company, which is a 409A Change in Control,
the Executive will receive such change-in-control benefits as may be provided to
other senior executives of the Company; provided, in the event of a termination
of the Executive’s employment by the Company without Cause (and not due to the
Executive’s death or Disability) or by the Executive for Good Reason (i) on the
day of or during the 2-year period immediately following a Change in Control or
(ii) prior to a Change in Control but at the request of any third party
participating in or causing the Change in Control or otherwise in connection
thereto, the Executive shall be entitled to receive the following:

(i) The Company shall pay or provide the Executive with the Accrued Amounts.

(ii) In addition, upon such termination, the Buy-Out Restricted Stock Awards
shall fully vest and all restrictions thereon shall lapse, and the Executive
shall be entitled to the Supplemental Pension benefit accrued through the date
of termination as provided in, and subject to, Section 6(b) above (including
additional credit for Supplemental Pension service as provided therein).

 

15



--------------------------------------------------------------------------------

(iii) Subject to Section 9 and, if applicable, the Six-Month Delay Requirement,
the Executive shall also be entitled to severance and any welfare benefit
continuation provided in accordance with any applicable Company plan, but in no
event less than (I) a lump sum payment equal to three (3) times the sum of
(A) the Executive’s Base Salary, plus (B) his then-current target bonus amount;
(II) a lump-sum cash payment equal to product of thirty-six (36) multiplied by
the premium amount charged by the Company in providing continued medical benefit
coverage under COBRA; and (III) a Pro Rata Bonus as provided in Section 8(d)
above. The Executive and his covered dependents shall also be entitled to
participate in the Company’s medical benefit plans and programs for three
(3) years after such termination subject to the payment monthly of an amount
equal to the then COBRA premium charged by the Company to its former employees.
In the event that the Executive obtains other employment that offers
substantially similar or improved benefits as to any particular medical plan,
such COBRA (or COBRA-equivalent) benefits and any retiree medical benefits shall
not cease but they shall become secondary to the extent permitted by law (or
suspended in the case of COBRA or COBRA equivalent benefits) while such other
benefits are in effect. Any termination by the Company other than for Cause
(other than a termination for Disability or due to the Executive’s death) or by
the Executive for Good Reason will be treated as a “layoff” under Company layoff
plans that are applicable to senior executives (with severance and benefits
payable as provided in this Section 10(b)).

(iv) Each payment under Section 10(b)(iii) of this Agreement or any Company plan
pursuant thereto is intended to be treated as one of a series of separate
payments for purposes of 409A and Treas. Reg. §1.409A-2(b)(2)(iii).

11. (a) CONFIDENTIALITY. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company (as determined by the Executive in good faith), either
during the period of the Executive’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company. The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Executive;
(ii) becomes known to the public subsequent to disclosure to the Executive
through no wrongful act of the Executive or any representative of the Executive;
or (iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Notwithstanding clauses (i) and (ii) of the preceding
sentence, the Executive’s obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain.

 

16



--------------------------------------------------------------------------------

(b) NONSOLICITATION. During the Executive’s employment with the Company and for
the one (1) year period thereafter, the Executive agrees that he will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce (i) any managerial
level employee of the Company or any of its subsidiaries or affiliates to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to materially assist or aid any other
person, firm, corporation or other entity in identifying or hiring any such
employee (provided, that the foregoing shall not be violated by general
advertising not targeted at Company employees nor by serving as a reference for
an employee with regard to an entity with which the Executive is not
affiliated), or (ii) any customer of the Company or any of its subsidiaries or
affiliates to purchase goods or services then sold by the Company or any of its
subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer (provided, that the foregoing shall not apply to any product
or service which is not covered by the noncompetition provision set forth in
Section 11(c), below).

(c) NONCOMPETITION. The Executive acknowledges that he performs services of a
unique nature for the Company that are irreplaceable, and that his performance
of such services to a competing business (other than respecting a product or
service of the Company involving less than one percent (1%) of the Company’s
revenues) in the prior fiscal year (“De Minimis”)) will result in irreparable
harm to the Company. Accordingly, during the Executive’s employment hereunder
and for the one (1) year period thereafter, the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have proposed, on or prior to such date, to be engaged in on or after such
date and in which the Executive has been involved to any extent (other than De
Minimis) at any time during the twelve (12)-month period ending with the date of
termination, in any locale of any country in which the Company conducts
business. This Section 11(c) shall not prevent the Executive from owning not
more than one percent (1%) of the total shares of all classes of stock
outstanding of any publicly held entity engaged in such business, nor will it
restrict the Executive from rendering services to charitable organizations, as
such term is defined in Section 501(c) of the Code.

(d) NONDISPARAGEMENT. Each of the Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or other
formally released announcement and (ii) the executive officers and directors
thereof and not any other employees) agrees that during the Employment Term and
for five (5) years thereafter not to make any public statements that disparage
the other party, or in the case of the Company, its respective affiliates,
employees, officers, directors, products or services. Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 11(d).
This provision shall also not cover normal competitive statements which do not
cite the Executive’s employment by the Company.

(e) EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and agree that
the other party’s remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, the

 

17



--------------------------------------------------------------------------------

parties agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the other party, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

(f) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

(g) SURVIVAL OF PROVISIONS. The obligations contained in this Section 11 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

12. ATTORNEY’S FEES. The Company shall pay all of the reasonable professional
fees and expenses, incurred by the Executive in the negotiation and preparation
of this Agreement and related arrangements, on or before the last day of the
Executive’s taxable year following the taxable year in which the fee or expense
was incurred, and in accordance with the other requirements of 409A and Treas.
Reg. 1.409A-3(i)(1)(iv)(A).

13. NO ASSIGNMENTS.

(a) This Agreement is personal to each of the parties hereto. Except as provided
in Section 13(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

(b) The Company shall assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.

14. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown

on the records of the Company

If to the Company:

The Boeing Company

 

18



--------------------------------------------------------------------------------

100 North Riverside Plaza

Chicago, Illinois 60606-1596

Attention: Senior Vice President and General Counsel

Fax No.: 312/544-2828

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control. No provision
in any policy, code, plan or program related to a violation thereof being
grounds for termination, or similar language, shall result in a “cause”
termination unless such violation is also Cause under this Agreement and the
provisions hereof are complied with, and the foregoing shall apply even if the
Executive signs an acknowledgement or otherwise agrees to the provisions of such
policy, code, plan or program.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

18. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement, other than injunctive relief under Section 11(e) hereof or
damages for breach of Section 11, shall be settled exclusively by arbitration,
conducted before a single arbitrator in Chicago, Illinois, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and the Executive, unless the parties are unable
to agree to an arbitrator, in which case, the arbitrator will be selected under
the procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that he or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator; provided, that if the Executive is a Prevailing Party (as defined
below), the Executive shall be entitled to recover all of his reasonable
attorneys’ fees and expenses incurred in connection with the dispute, which
shall be paid to him within thirty (30) days after the entry of a final
nonappealable order awarding the Executive such fees and costs. A “Prevailing
Party” is one who is successful on any material substantive issue in the action
and achieves either a judgment in such party’s favor or some other affirmative
recovery.

 

19



--------------------------------------------------------------------------------

19. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold him harmless to the fullest extent permitted by applicable law against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney’s fees), losses, and
damages resulting from the Executive’s good faith performance of his duties and
obligations with the Company. This provision is in addition to any other rights
of indemnification the Executive may have.

20. LIABILITY INSURANCE. The Company shall cover the Executive under directors
and officers liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors.

21. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois without regard to its conflicts of law
principles.

22. CODE SECTION 409A.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with the provisions of 409A and the treasury regulations relating
thereto so as not to subject the Executive to the payment of interest and tax
penalty that may be imposed under 409A. In furtherance of this intent, (a) the
parties intend that the terms and provisions of this Agreement be interpreted
and applied in a manner that satisfies the requirements and exemptions of 409A,
and (b) the parties agree to amend this Agreement in order to bring this
Agreement into compliance with 409A.

(b) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, other than as excepted under Treas. Reg. §1.409A-3(i)(iv)(B) with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

 

20



--------------------------------------------------------------------------------

(c) Without limiting the discretion of either the Company or the Executive to
terminate the Executive’s employment hereunder for any reason (or no reason),
solely for purposes of compliance with 409A a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a Separation from
Service as an employee and, for purposes of any such provision of this
Agreement, references to a “termination” or “termination of employment” shall
mean Separation from Service as an employee and such payments shall thereupon be
made at or following such Separation from Service as an employee as provided
hereunder.

23. FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against the Executive. In no event shall
the Executive be obliged to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
another employer, except as set forth in this Agreement.

24. REPRESENTATIONS.

(a) The Company represents and warrants to the Executive that the execution of
this Agreement and the provision of all benefits and grants provided herein have
been duly authorized by the Company, including action of the Board and
Compensation Committee and, upon the execution and delivery of this Agreement by
the Executive, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms, except to the extent
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the effect
of general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

(b) The Executive represents and warrants to the Company that he has the legal
right to enter into this Agreement and to perform all of the obligations on his
part to be performed hereunder in accordance with its terms and that he is not a
party to any agreement or understanding, written or oral, which could prevent
him from entering into this Agreement or performing all of his obligations
hereunder.

25. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

26. PUBLIC ANNOUNCEMENTS. The Company shall give the Executive a reasonable
opportunity to review and comment on any public announcement (including any
filing with a governmental agency or stock exchange) relating to this Agreement
or the Executive’s employment by the Company.

 

21



--------------------------------------------------------------------------------

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE BOEING COMPANY By:   /s/ Kenneth M. Duberstein Name:   Kenneth M. Duberstein
Title:   Lead Director and Chairman   of the Compensation Committee EXECUTIVE
/s/ W. James McNerney, Jr. W. James McNerney, Jr.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

AGREEMENT AND GENERAL RELEASE

The Boeing Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”) and W. James McNerney, Jr., his heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Employee”) agree:

1. Last Day of Employment. Employee’s last day of employment with Employer is
DATE. In addition, effective as of DATE, Employee resigns from his position as
Chairman, President and Chief Executive Officer of The Boeing Company and will
not be eligible for any benefits or compensation after DATE, other than as
specifically provided in Sections 6 and 8 of the employment agreement between
The Boeing Company and Employee dated as of June 29, 2005 (the “Employment
Agreement”) and his right to indemnification and directors and officers
liability insurance. Employee further acknowledges and agrees that, after DATE,
he will not represent himself as being a director, employee, officer, trustee,
agent or representative of the Employer for any purpose. In addition, effective
as of DATE, Employee resigns from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of, the
Employer or any benefit plans of the Employer. These resignations will become
irrevocable as set forth in Section 3 below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 9 of the Employment
Agreement.

3. Revocation. Employee may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day he executes this Agreement
and General Release. Any revocation within this period must be submitted, in
writing, to Employer and state, “I hereby revoke my acceptance of our Agreement
and General Release.” The revocation must be personally delivered to the
Company’s Senior Vice President and General Counsel, or his/her designee, or
mailed to Employer, 100 North Riverside Plaza, Chicago, Illinois 60606-1596 and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Illinois, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

  •  

The National Labor Relations Act, as amended;

 

A-1



--------------------------------------------------------------------------------

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

The Illinois Human Rights Act, as amended;

 

  •  

The Illinois Wage Payment and Collection Act, as amended;

 

  •  

Equal Pay Law for Illinois, as amended;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) the Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to DATE with regard to his service as an
officer and director of the Employer (including, without limitation, under
Sections 19 and 20 of the Employment Agreement); (ii) the Employee’s rights
under any tax-qualified pension or claims for accrued vested benefits under any
other employee benefit plan, policy or arrangement maintained by the Employer or
under COBRA; (iii) the Employee’s rights under the provisions of the Employment
Agreement which are intended to survive termination of employment; or (iv) the
Employee’s rights as a stockholder.

5. No Claims Permitted. Employee waives his right to file any charge or
complaint against Employer arising out of his employment with or separation from
Employer before any federal, state or local court or any state or local
administrative agency, except where such

 

A-2



--------------------------------------------------------------------------------

waivers are prohibited by law. This Agreement, however, does not prevent
Employee from filing a charge with the Equal Employment Opportunity Commission,
any other federal government agency, and/or any government agency concerning
claims of discrimination, although Employee waives his right to recover any
damages or other relief in any claim or suit brought by or through the Equal
Employment Opportunity Commission or any other state or local agency on behalf
of Employee under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, or any
other federal or state discrimination law, except where such waivers are
prohibited by law.

6. Affirmations. Employee affirms he has not filed, has not caused to be filed,
and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that he has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and no other compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in Sections 6 and
8 of the Employment Agreement. Employee also affirms he has no known workplace
injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
the Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during his employment in which he was involved or of which he has knowledge. The
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to the Employer.
Employee represents that he has returned to the Employer all property belonging
to the Employer, including but not limited to any leased vehicle, laptop, cell
phone, keys, access cards, phone cards and credit cards, provided that the
Executive may retain, and the Company shall cooperate in transferring, his cell
phone number and any home communication and security equipment as well as his
rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Illinois
without regard to its conflict of laws provision. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

 

A-3



--------------------------------------------------------------------------------

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 11 thereof, shall
survive and continue in full force and effect. Employee acknowledges he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to accept this Agreement and General Release.

EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

    THE BOEING COMPANY         By:       W. James McNerney, Jr.     Name:      
    Title:       Date:     Date:  

 

A-4